Case 2:20-cv-10627-KM-ESK Document 13-3 Filed 10/05/20 Page 1 of 2 PageID: 171




Steven L. Penaro
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Telephone: (212) 210-9400
steve.penaro@alston.com

Counsel for Defendants

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


                                                )
 MedWell LLC, a limited liability company       )
                                                )
         Plaintiff,                             )
                                                )
 v.                                             )
                                                )   Case No. 2:20-cv-10627-KM-ESK
 CIGNA Corporation; CIGNA Health and            )
 Life Insurance Company; CIGNA                  )
 Healthcare of New Jersey, Inc.;                )   Document Filed Electronically
 Connecticut General Life Insurance             )
 Company; John Does and Jane Does 1-20;         )
 and XYZ Corporations and ABC                   )
 Partnerships 1-20,                             )
                                                )
         Defendants.                            )

                            DECLARATION OF JOHN DIMANNO

       1.       My name is John DiManno. I am over eighteen (18) years of age, under no legal

disability, and competent in all ways to give this declaration.

       2.       I am duly authorized to makes this declaration on behalf of Cigna. I have the

personal knowledge of the following facts or have learned those facts by reviewing Cigna’s

business records kept in the ordinary course of business. If sworn as a witness, I could competently

testify to the facts contained herein
Case 2:20-cv-10627-KM-ESK Document 13-3 Filed 10/05/20 Page 2 of 2 PageID: 172




       3.      My position at Cigna is Senior Advisor in the Special Investigations Unit (“SIU”).

I have worked for Cigna for over three (3) years.

       4.      In that role, I am responsible for advising the SIU in connection with investigations

and litigation concerning healthcare fraud, waste, and abuse.

       5.      Through my responsibilities with Cigna, I am familiar with the claims for

reimbursement submitted to Cigna by health-care providers.

       6.      I have reviewed the Declaration of Steven Penaro, counsel for Cigna in the above-

captioned action, and all attached exhibits.

       7.      Attached to the Declaration of Steven Penaro are true and accurate copies of claims

for reimbursement submitted to Cigna by Plaintiff Medwell, LLC, for services rendered to

members of benefit plans insured and/or administered by Cigna that received services at Medwell

between September 10, 2019 and June 5, 2020.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on October 5, 2020.



                                                     _________________________________
                                                     John DiManno




                                                 2
